Title: [Diary entry: 5 January 1788]
From: Washington, George
To: 

Saturday 5th. Thermometer at 17 in the Morning—21 at Noon And 19 at Night. Day clear, wind (though not hard) at No. Wt.

and very cold. The river a good deal covered with Ice wch. prevented any attempts to land Corn till after Noon when 16 Barls. only were got on Shore & deposited in the Corn loft. Majr. G. Washington & his Wife set off abt. 11 Oclock for Eltham—to take the Marriage of Mr. Burwell Bassett with Miss McCarty of Pope’s Creek in their way down but their horses (being unused to a Phaeton &) running restive they were obliged to return after having proceeded abt. 5 Miles on their journey. I remained at home all day. About Eight oclock in the evening we were alarmed, and the house a good deal endangered, by the soot of one of the Chimneys taking fire & burning furiously, discharging great flakes of fire on the roof—but happily, by having aid at hand and proper exertion no damage ensued.